MEMORANDUM **
California state prisoner Sonny Ray Hardaway appeals pro se from the district court’s order dismissing his action for failure to exhaust administrative remedies pursuant to 42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review the district court’s determination that a prisoner failed to exhaust available administrative remedies de novo and *16review its findings of fact for clear error. Ngo v. Woodford, 403 F.3d 620, 622 (9th Cir.2005). We affirm.
Hardaway’s contention that he did not need to exhaust administrative remedies because he is only seeking money damages is without merit. See Booth v. Churner, 532 U.S. 731, 734, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001).
Hardaway also appears to contend that he did exhaust administrative remedies because he filed a grievance that was not responded to. We conclude, however, that the district court did not clearly err in finding that Hardaway did not file a grievance regarding the incident underlying this action.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.